DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: ¶ .  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: input part, blood-relative list generation part, similar image search part, and suspect information generation part in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8-11, and 13-14  are rejected under 35 U.S.C. 103 as being unpatentable over Frederick R. Bieber et al. (Finding Criminals Through DNA of Their Relatives, 2006), hereinafter "Bieber", in view of Manfred Kayser (Forensic DNA Phenotyping: Predicting human appearance from crime scene material for investigative purposes, 2015), hereinafter "Kayser", and further in view of Seth (PG-Pub. US 20080201327), hereinafter "Seth".
Regarding claim 1, Bieber teaches: an information processing apparatus comprising: an input part that receives DNA information of a suspect  (first page, second column, third paragraph: “Let us assume that a sample from a crime scene has been obtained that is not an exact match to the profile of anyone in current DNA databases”);
a blood-relative list generation part that identifies DNA information of a person presumed to be a blood relative of the suspect among a plurality of pieces of DNA information registered in a database (first page, second column, third paragraph: “Let us assume that a sample from a crime scene has been obtained that is not an exact match to the profile of anyone in current DNA databases…we investigated the chances of successfully identifying a biological relative of someone whose profile is in the DNA database as a possible source of crime scene evidence”).
and generates a list of blood relatives comprising persons who are presumed to be blood relatives of the suspect using the identified DNA information (first page, second column, third paragraph: “…The analysis of each simulation therefore assumes that investigators would follow these leads in priority order, starting with those in the offender database with the highest likelihood ratio for being closely related to the owner of the crime scene DNA sample” (it is implied that, in order for investigators to follow the mentioned leads, a list of the biological relatives must be generated));
Bieber does not teach: the input part receives facial image information including information relating to a plurality of facial images; a similar image search part that calculates degree of similarity between facial images of the persons on the blood-relative list and each of the plurality of facial images included in the facial image information and searches for and retrieves a facial image resembling the facial image of the person on the blood-relative list from the plurality of facial images included in the facial image information on the basis of the calculated degree of similarity; and a suspect information generation part that generates suspect information by associating information relating to the retrieved facial image with information relating to the person on the blood-relative list who resembles the retrieved facial image.
However, in a related field, Kayser teaches: predicting human appearance from crime scene material for investigative purposes. Page 33, Section 1. Forensic DNA Phenotyping: some general considerations, second column, second paragraph “If the true perpetrator does not participate but only close relatives do, familial search is able to identify them, which provides investigative leads to find the unknown perpetrator. Using conventional autosomal STR profiling in the DNA dragnet limits the possibilities of familial search to close relatives of the unknown, non-participating perpetrator, which can be overcome by using Y-chromosomal STRs instead (if the evidence DNA originates from a male perpetrator); page 34, Section 2. DNA phenotyping of pigmentation traits: the first FDP success story (Eye color, Hair color, Skin color); and page 42, Section 3. Forensic DNA Phenotyping: current progress and future perspectives (Body height/stature, Hair loss/baldness, Age, Hair structure, Face)
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bieber to incorporate the teachings of Kayser by including the familial search for predator identification purposes and human appearance predication in order to achieve prediction of appearance traits of unknown persons directly from biological materials found at a crime scene.
Moreover, also in a related field, Seth teaches: receives facial image information including information relating to a plurality of facial images (¶ [0018] Referring to FIG. 5, the identity matching stage 203 starts with the user logging on 402 and requesting an identity match based on a submitted photograph (similar to receiving image information for one or more facial images), a set of search terms relating to specified personal attributes 403, or a combination of both);
a similar image search part that calculates degree of similarity between facial images of the persons on the blood-relative list and each of the plurality of facial images included in the facial image information and searches for and retrieves a facial image resembling the facial image of the person on the blood-relative list from the plurality of facial images included in the facial image information on the basis of the calculated degree of similarity (¶ [0018] - [0025]; ¶ [0018] In the preferred embodiment, the database 305 contains stored photographs relating to other users, referred to herein as second users (similar to blood relatives), and the facial recognition search attempts to find second users that have a similar facial appearance to the requesting user. Stored photographs that minimally match the first photograph are marked for inclusion the search results. If a minimally-matching stored photograph is contained in a user profile, the second user related to that user profile is marked as a matched user and will also be included in the search results. If there are matched users or minimally matching stored photographs, the search results are displayed 406 to the user once the search is complete; ¶ [0019] A baseline is determined for "minimally matching" photographs. For example, a stored photograph may minimally match the first photograph if the facial recognition software detects at least a 50% similarity between the facial features of the faces in the two photographs);
and a suspect information generation part that generates suspect information by associating information relating to the retrieved facial image with information relating to the person on the blood-relative list who resembles the retrieved facial image (¶ [0018] … If there are matched users or minimally matching stored photographs, the search results are displayed 406 to the user once the search is complete).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bieber and Kayser to incorporate the teachings of Seth by including: the input part receives facial image information including information relating to a plurality of facial images; a similar image search part that calculates degree of similarity between facial images of the persons on the blood-relative list and each of the plurality of facial images included in the facial image information and searches for and retrieves a facial image resembling the facial image of the person on the blood-relative list from the plurality of facial images included in the facial image information on the basis of the calculated degree of similarity; and a suspect information generation part that generates suspect information by associating information relating to the retrieved facial image with information relating to the person on the blood-relative list who resembles the retrieved facial image in order to narrow down the list of suspects in a crime scene and utilize a less complicated and more accurate way to determine a suspect’s appearance than predicting the appearance traits from the DNA information such as taught by Kayser.
Regarding claim 2, Bieber in view of Kayser and Seth teaches: the information processing apparatus according to claim 1 as applied above;
Bieber further teaches: wherein the DNA information includes the number of short tandem repeats in a microsatellite used for DNA identification (first page, second column, third paragraph: “…We used published data on allele frequencies of the 13 short tandem repeat (STR) loci on which U.S. offender databases are based and basic genetic principles);
and the blood-relative list generation part determines if the loci of microsatellites included in the DNA information of the suspect match the corresponding loci in the DNA information registered in the database and identifies DNA information of a person presumed to be a blood relative of the suspect according to the ratio of loci determined to match the corresponding loci to the total number of loci on which the matching judgment was performed (first page, second column, third paragraph: “…We used published data on allele frequencies of the 13 short tandem repeat (STR) loci on which U.S. offender databases are based and basic genetic principles (17–19). A high likelihood ratio is characteristic of related individuals and is an unusual but possible coincidence for unrelated individuals. The analysis of each simulation therefore assumes that investigators would follow these leads in priority order, starting with .
Regarding claim 4, Bieber in view of Kayser and Seth teaches: the information processing apparatus according to claim 1 as applied above;
Bieber teaches: wherein personal identification information including (first page, second column, third paragraph: “Let us assume that a sample from a crime scene has been obtained that is not an exact match to the profile of anyone in current DNA databases…we investigated the chances of successfully identifying a biological relative of someone whose profile is in the DNA database as a possible source of crime scene evidence”);
Seth teaches: wherein personal identification information including a facial image (¶ [0018] In the preferred embodiment, the database 305 contains stored photographs relating to other users, referred to herein as second users).
It is also noted that databases used by governments such as Combined DNA Index System (CODIS) is known to include DNA information and images such that of official ID photos or mugshots of criminals. 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bieber, Kayser, and Seth to incorporate the teachings of Seth by including: wherein personal identification information including a facial image are registered for each of a plurality of persons in the database in order to
Regarding claim 5, Bieber in view of Kayser and Seth teaches: the information processing apparatus according to claim 4 as applied above;
Bieber teaches: wherein the suspect information generation part uses the personal identification information of a person having DNA information matching DNA information of the suspect to generate the suspect information when the DNA information matching the DNA information of the suspect is registered in the database (first page, second column, third paragraph: “Let us assume that a sample from a crime scene has been obtained that is not an exact match to the profile of anyone in current DNA databases…The analysis of each simulation therefore assumes that investigators would follow these leads in priority order, starting with those in the offender database with the highest likelihood ratio for being closely related to the owner of the crime scene DNA sample” (it is implied that when the DNA information of a suspect is an exact match to a profile in the database, the matched profile will be generated so investigators can make an arrest for example based on the generated information; it is the standard practice in law enforcement or any other information processing practice to generate the results)).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bieber, Kayser, and Seth to incorporate: wherein the suspect information generation part uses the personal identification information of a person having DNA information matching DNA information of the suspect to generate the suspect information when the DNA information matching the DNA information of the suspect is registered in the database in order to
Regarding claim 8, the limitations of the claimed method are similar to that of claim 1; therefore rejected in the same manner as applied above.
Regarding claim 9, the limitations of the claimed method are similar to that of claim 1; therefore rejected in the same manner as applied above.
Regarding claim 10, Bieber teaches: an information processing apparatus comprising: an input part that receives DNA information of a searched person  (first page, second column, third paragraph: “Let us assume that a sample from a crime scene has been obtained that is not an exact match to the profile of anyone in current DNA databases”);
a blood-relative list generation part that identifies DNA information of a person presumed to be a blood relative of the searched person among a plurality of pieces of DNA information registered in a database (first page, second column, third paragraph: “Let us assume that a sample from a crime scene has been obtained that is not an exact match to the profile of anyone in current DNA databases…we investigated the chances of successfully identifying a biological relative of someone whose profile is in the DNA database as a possible source of crime scene evidence”).
and generates a list of blood relatives comprising persons who are presumed to be blood relatives of the searched person using the identified DNA information (first page, second column, third paragraph: “…The analysis of each simulation therefore assumes that investigators would follow these leads in priority order, starting with those in the offender database with the highest likelihood ratio for being closely related to the owner of the crime scene DNA sample” (it is implied that, in order for investigators to follow the mentioned leads, a list of the biological relatives must be generated));
Bieber does not teach: the input part receives facial image information including information relating to a plurality of facial images; a similar image search part that calculates degree of similarity between facial images of the persons on the blood-relative list and each of the plurality of facial images included in the facial image information and searches for and retrieves a facial image resembling the facial image of the person on the blood-relative list from the plurality of facial images included in the facial image information on the basis of the calculated degree of similarity; and a searched person information generation part that generates searched person information by associating information relating to the retrieved facial image with information relating to the person on the blood-relative list who resembles the retrieved facial image.
However, in a related field, Kayser teaches: predicting human appearance from crime scene material for investigative purposes. Page 33, Section 1. Forensic DNA Phenotyping: some general considerations, second column, second paragraph “If the true perpetrator does not participate but only close relatives do, familial search is able to identify them, which provides investigative leads to find the unknown perpetrator. Using conventional autosomal STR profiling in the DNA dragnet limits the possibilities of familial search to close relatives of the unknown, non-participating perpetrator, which can be overcome by using Y-chromosomal STRs instead (if the evidence DNA originates from a male perpetrator); page 34, Section 2. DNA phenotyping of pigmentation traits: the first FDP success story (Eye color, Hair color, Skin color); and page 42, Section 3. Forensic DNA Phenotyping: current progress and future perspectives (Body height/stature, Hair loss/baldness, Age, Hair structure, Face)
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bieber to incorporate the teachings of Kayser by including the familial search for predator identification purposes and human appearance predication in order to achieve prediction of appearance traits of unknown persons directly from biological materials found at a crime scene.
Moreover, also in a related field, Seth teaches: receives facial image information including information relating to a plurality of facial images (¶ [0018] Referring to FIG. 5, the identity matching stage 203 starts with the user logging on 402 and requesting an identity match based on a submitted photograph (similar to receiving image information for one or more facial images), a set of search terms relating to specified personal attributes 403, or a combination of both);
a similar image search part that calculates degree of similarity between facial images of the persons on the blood-relative list and each of the plurality of facial images included in the facial image information and searches for and retrieves a facial image resembling the facial image of the person on the blood-relative list from the plurality of facial images included in the facial image information on the basis of the calculated degree of similarity (¶ [0018] - [0025]; ¶ [0018] In the preferred embodiment, the database 305 contains stored photographs relating to other users, referred to herein as second users (similar to blood relatives), and the facial recognition search attempts to find second users that have a similar facial appearance to the requesting user. Stored photographs that minimally match the first photograph are marked for inclusion the search results. If a minimally-matching stored photograph is contained in a user profile, the second user related to that user profile is marked as a matched user and will also be included in the search results. If there are matched users or minimally matching stored photographs, the search results are displayed 406 to the user once the search is complete; ¶ [0019] A baseline is determined for "minimally matching" photographs. For example, a stored photograph may minimally match the first photograph if the facial recognition software detects at least a 50% similarity between the facial features of the faces in the two photographs);
and a searched person information generation part that generates searched person information by associating information relating to the retrieved facial image with information relating to the person on the blood-relative list who resembles the retrieved facial image (¶ [0018] … If there are matched users or minimally matching stored photographs, the search results are displayed 406 to the user once the search is complete).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bieber and Kayser to incorporate the teachings of Seth by including: the input part receives facial image information including information relating to a plurality of facial images; a similar image search part that calculates degree of similarity between facial images of the persons on the blood-relative list and each of the plurality of facial images included in the facial image information and searches for and retrieves a facial image resembling the facial image of the person on the blood-relative list from the plurality of facial images included in the facial image information on the basis of the calculated degree of similarity; and a searched person information generation part that generates searched person information by associating information relating to the retrieved facial image with information relating to the person on the blood-relative list who resembles the retrieved facial image in order to narrow down the list of searched persons in a crime scene and utilize a less complicated and more accurate way to determine a searched person’s appearance than predicting the appearance traits from the DNA information such as taught by Kayser.
Regarding claim 11, the limitations are similar to that of claim 2; therefore rejected in the same manner as applied above. 
Regarding claim 13, the limitations of the claimed method are similar to that of claim 4; therefore rejected in the same manner as applied above.
Regarding claim 14, the limitations of the claimed method are similar to that of claim 5; therefore rejected in the same manner as applied above.
Claims 3 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Bieber (Finding Criminals through DNA of Their Relatives, 2006), in view of Kayser (Forensic DNA Phenotyping: Predicting human appearance from crime scene material for investigative purposes, 2015), and Seth (PG-Pub. US 20080201327), and further in view of Nothnagel et al. (Potentials and limits of pairwise kinship analysis using autosomal short tandem repeat loci, 2010), hereinafter "Nothnagel".
Regarding claim 3, Bieber in view of Kayser and Seth teaches: the information processing apparatus according to claim 2 as applied above;
While Bieber teaches: the analysis of each simulation therefore assumes that investigators would follow these leads in priority order, starting with those in the offender database with the highest likelihood ratio for being closely related to the owner of the crime scene DNA sample. Our simulations demonstrate that kinship analysis would be valuable now for detecting potential suspects who are the parents, children, or siblings of those whose profiles are in forensic databases.
Bieber in view of Kayser and Seth does not explicitly teach: wherein the blood-relative list generation part infers the relationship between a person presumed to be a blood relative and a suspect by performing threshold processing on the ratio of loci determined to match the corresponding loci to the total number of loci on which the matching judgment was performed.
However, in a related field, Nothnagel teaches: wherein the blood-relative list generation part infers the relationship between a person presumed to be a blood relative and a suspect by performing threshold processing on the ratio of loci determined to match the corresponding loci to the total number of loci on which the matching judgment was performed (entire document, page 206, second paragraph, “These parameters (STRs loci) were then used to assess the overall probability of successfully solving the respective type of cases, using different thresholds for the log likelihood ratio. Since many of the practically relevant markers are physically linked, the marker-specific likelihoods cannot simply be multiplied to obtain the overall likelihood in a given case.”; page 208 second column, second paragraph: In order to assess the effects of linkage between markers upon the likelihood calculations in pairwise kinship analysis, we performed a simulation study of five practically relevant case scenarios: parent–child vs unrelated (PC-U); full sibs vs half sibs (FS-HS); full sibs vs unrelated (FS-U); half sibs vs unrelated (HS-U; which is the same as aunt/uncle–niece/nephew vs unrelated and grandparent–grandchild vs unrelated); first cousins vs unrelated (FC-U)).
Bieber in view of Kayser and Seth to incorporate the teachings of Nothnagel by including: wherein the blood-relative list generation part infers the relationship between a person presumed to be a blood relative and a suspect by performing threshold processing on the ratio of loci determined to match the corresponding loci to the total number of loci on which the matching judgment was performed in order to assess blood relationships various degrees based on physical linkage of STRs markers. It is also noted that using different thresholds of matching to infer the degree of a blood-relationship is a matter of obviousness to one of ordinary skill in the art. 
Regarding claim 12, the limitations are similar to that of claim 3; therefore rejected in the same manner as applied above. 
Claims 6-7 and 15-16  are rejected under 35 U.S.C. 103 as being unpatentable over Bieber (Finding Criminals through DNA of Their Relatives, 2006), in view of Kayser (Forensic DNA Phenotyping: Predicting human appearance from crime scene material for investigative purposes, 2015), and Seth (PG-Pub. US 20080201327), and further in view of Matsubara et al. (PG-Pub. US 20090060294), hereinafter "Matsubara".
Regarding claim 6, Bieber in view of Kayser and Seth teaches: the information processing apparatus according to claim 1 as applied above;
Bieber in view of Kayser and Seth does not teach: wherein the similar image search part calculates the degree of similarity from a feature vector characterizing the facial images registered in the database and another feature vector characterizing the facial images included in the facial image information.
However, in a related field, Matsubara teaches: wherein the similar image search part calculates the degree of similarity from a feature vector characterizing the facial images registered in the database and another feature vector characterizing the facial images included in the facial image information (¶ [0060] The retrieval unit 303 calculates a degree of similarity between the face image features extracted from the retrieval query image and features of a retrieval target image group registered in the face image feature database. In this embodiment, an inverse of a Euclidean distance between feature vectors is used as a degree of similarity).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bieber in view of Kayser and Seth to incorporate the teachings of Matsubara by including: wherein the similar image search part calculates the degree of similarity from a feature vector characterizing the facial images registered in the database and another feature vector characterizing the facial images included in the facial image information in order to retrieve the same person information from different scenes by utilizing different features for a retrieval process and a filtering process.
Regarding claim 7, Bieber in view of Kayser and Seth teaches: the information processing apparatus according to claim 1 as applied above;
Bieber in view of Kayser and Seth does not teach: wherein the similar image search part calculates Euclidean distance or chi-squared distance as the degree of similarity.
However, Matsubara teaches: wherein the similar image search part calculates Euclidean distance or chi-squared distance as the degree of similarity (¶ [0060] the retrieval unit 303 calculates a degree of similarity between the face image features extracted from the retrieval query image and features of a retrieval target image group registered in the face Euclidean distance between feature vectors is used as a degree of similarity).
Regarding claim 15, the limitations are similar to that of claim 6; therefore rejected in the same manner as applied above. 
Regarding claim 16, the limitations are similar to that of claim 7; therefore rejected in the same manner as applied above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Karen Norrgard (Forensics, DNA Fingerprinting, and CODIS, 2008)
FBI CODIS (Combined DNA Index System) teaches the system FBI uses in forensic laboratories to identify a suspect and do familial search. 
Steven P. Myers et al. (Searching for first-degree familial relationships in California’s offender DNA database: Validation of a likelihood ratio-based approach, 2010)
Macpherson et al. (US 9116882) teaches determining relative relationships among a plurality of individuals.
Sassa
Birdwell et al. (PG-Pub. US 20130131994) teaches collecting specimens, DNA profile data and related forensic evidence for an individual to be identified who may be a victim (or a crime perpetrator) via mobile telecommunications apparatus and to computing a match between the victim profile data and a collection of profile data for individuals that may belong to a family.
Hon et al. (PG-Pub. US 20100223281) teaches determining, based on the recombinable DNA information of a first user and recombinable DNA information of a second user, a predicted degree of relationship between the first user and the second user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665